Citation Nr: 0902667	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  03-32 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, 
claimed as due to service-connected diabetes mellitus, type 
II.  

2.  Entitlement to service connection for deep vein 
thrombosis and infection, as due to service-connected 
diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1961 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated June 2002 and June 2004 
issued by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

In February 2006, the veteran testified at a Travel Board 
hearing before a Veterans Law Judge who is no longer employed 
by the Board.  A transcript of the hearing is associated with 
the claims file.  

This claim was previously before the Board in October 2006, 
at which time the veteran's claims were remanded for 
additional evidentiary development.  All requested 
development has been conducted and the claim is now before 
the Board for adjudication.  However, as discussed below, 
further remand is required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

In the veteran's July 2005 substantive appeal to the Board, 
VA Form 9, he requested to testify at a Travel Board hearing 
at the RO before a Veterans Law Judge (VLJ).  See 38 C.F.R. 
§ 20.700.  As noted above, in February 2006 the veteran 
testified before a now-retired VLJ.  In October 2008, the 
Board sent the veteran a letter advising him that the law 
requires that the VLJ who conducts a hearing on appeal must 
participate in any decision made on that appeal.  The RO 
requested that the veteran indicate whether he wished to have 
another hearing and, if a response was not received within 30 
days of the letter, the Board would assume he no longer 
wanted a hearing.  

In January 2009, prior to the promulgation of a decision in 
the appeal, the veteran submitted a letter indicating that he 
indeed wants another Travel Board hearing.  

While the veteran did not respond to the Board's October 2008 
within 30 days, as requested, considerations of due process 
mandate that the Board may not proceed with review of the 
claim on appeal without affording the veteran an opportunity 
for the requested hearing.  Therefore, a remand is required 
for the scheduling of a Travel Board hearing.  See 
38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  
Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED to the RO for the following development:

Schedule the veteran a Travel Board 
hearing at the RO, in accordance with 
the procedures set forth at 38 C.F.R. 
§ 20.700(a), 20.704(a), as per the 
veteran's request, and as the docket 
permits.  The RO may wish to offer the 
veteran, at his option, a 
videoconference hearing at the RO, with 
a Veterans Law Judge sitting in 
Washington, DC.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


